—Order of disposition, Family Court, New York County (Bruce Kaplan, J.), entered on or about March 12, 1996, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that respondent committed acts, which if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and placed him on probation for 2 years, unanimously affirmed, without costs.
Respondent’s suppression motion was properly denied. When respondent appeared to be startled and made a sudden move*215ment toward his pocket as one of the officers passed him on a narrow stairwell, the other officer properly reached into respondent’s pocket as an immediate protective measure. The record supports the conclusion that the removal of the drugs from respondent’s pocket was part of the officer’s single, reflexive action, and did not constitute an additional, unauthorized intrusion (compare, People v Diaz, 81 NY2d 106). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.